Citation Nr: 1410648	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, prior to October 9, 2008. 

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain from October 9, 2008 to June 7, 2011.

3.  Entitlement to a rating in excess of 40 percent for lumbosacral strain since June 7, 2011. 

4.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date prior to April 15, 2008 for service connection for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an effective date prior to April 15, 2008 for service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, from May 1975 to May 1977, and from June 1977 to December 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2009, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record. 

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for lumbosacral strain, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

During the pendency of the appeal, a February 2009 rating decision granted the Veteran a higher rating of 20 percent rating for lumbosacral strain effective October 9, 2008.   Then a May 2012 rating decision granted the Veteran a higher rating of 40 percent for his lumbosacral strain effective June 7, 2011.  Inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters as set forth on the title page. See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2011 the Board remanded the issues on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In October 2012 the RO granted the Veteran service connection for peripheral neuropathy of the left lower extremity and of the right lower extremity secondary to his service-connected diabetes mellitus and assigned noncompensable ratings effective April 15, 2008.  The Board notes that he was granted service connection secondary to his diabetes mellitus and not secondary to his service-connected lumbosacral strain; thus, those issues are not part and parcel of his claim of entitlement to a higher initial rating for his lumbosacral strain.

In the October 2013 brief the Veteran's representative asserted that there was clear and unmistakable error with previous denials of service connection for dizziness and a skin disability in a June 2006 rating decision, and a bilateral knee disability in an April 2009 rating decision.  The representative also asserted that the Veteran was entitled to service connection for a mental disability, gastroesophageal reflux disease, heart disease, hypertension and carpal tunnel syndrome.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the October 2013 brief by the Veteran's representative.
 
The issues of entitlement to initial compensable ratings for the service-connected peripheral neuropathy of the bilateral lower extremities, entitlement to earlier effective dates for service connection for peripheral neuropathy of the bilateral lower extremities, and TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 9, 2008, the Veteran's lumbosacral strain is manifested by flexion to 90 degrees and a combined range of motion of 255 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From October 9, 2008, to June 7, 2011, the Veteran's lumbosacral strain is manifested by range of motion to 50 degrees.  It is not manifested by limitation of flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes, or neurologic impairment.

3.  Since June 7, 2011, the Veteran's lumbosacral strain is manifested by range of motion to 20 degrees.  It is not manifested by unfavorable ankylosis of the thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes that were a total duration of at least 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Prior to October 9, 2008, the criteria for an initial rating in excess of 10 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  From October 9, 2008, to June 7, 2011, the criteria for a rating in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5243 (2013).  

3.  Since June 7, 2011, the criteria for a rating in excess of 40 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2005, May 2005, and November 2005 letters, sent prior to the grant of service connection in June 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Veteran did not receive preadjudication notice of the awards of effective dates and disability ratings.  However, as the Veteran has appealed with respect to the propriety of the initially assigned rating for his back disability from the original grant of service connection, the Board notes that VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, relevant records that have not been requested or obtained.  The Board remanded the issue on appeal in April 2011 in order to obtain the Veteran's post-service treatment records, SSA records, and to afford the Veteran a new VA examination.  As discussed above, the Veteran's post-service treatment records and SSA records have been obtained and as noted below, the Veteran was afforded a new VA examination.  Thus, the Board finds that the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, the Veteran was afforded VA examinations in April 2006, October 2008, October 2010, June 2011, and an addendum opinion was rendered in September 2012.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Furthermore, the Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in September 2009 the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the Board hearings the Acting Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's service-connected lumbar strain.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the Veteran identified additional evidence at the hearings and such testimony gave rise to the need for medical inquiry into the severity of his lumbar strain, the Board remanded this case in April 2011 so as to obtain all outstanding records as well as medical opinions regarding the severity of the Veteran's lumbar strain.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The present appeal involves the Veteran's claim that the severity of his lumbar strain warrants a higher initial disability rating.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The June 2006 rating decision granted the Veteran service connection for lumbar strain and assigned an initial 10 percent disability rating effective March 18, 2005.  During the pendency of the appeal, a February 2009 rating decision granted the Veteran a higher rating of 20 percent rating for lumbosacral strain effective October 9, 2008.   Then a May 2012 rating decision granted the Veteran a higher rating of 40 percent for his lumbosacral strain effective June 7, 2011.  The Veteran has been rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran sought medical treatment for his lumbar strain in January 2006 because in December he heard a popping sound and the pain increased in severity.  It was also noted in January 2006 that he wore a back brace and denied numbness in his legs.  In March 2006 it was noted that he had chronic back pain.  Also, in March 2006 the Veteran reported intermittent popping in his back or significant pain that limited him for several days.  He has not had any paralysis of the lower extremities.  His back pain radiated to his lower extremity bilaterally and into the soles of his feet.  

At the Veteran's April 2006 VA examination it was noted that he did not have any problems with activities of daily living but he recently quit his job because of his back; it was noted he quit his job unloading trucks but was working as a cook.  His range of motion for forward flexion was to 90 degrees, extension was to 20 degrees, lateral flexion to 25 degrees and 30 degrees, and rotation was to 45 degrees bilaterally.  He had pain with all ranges of motion but there was no fatigue, weakness, or lack of endurance; repetitive motion did not increase the loss of range of motion and it would be mere speculation to estimate the range of motion loss during a flare-up.  There was no weakness, spasm, or tenderness.  He had normal sensation. 

At the Veteran's October 2008 VA examination  it was noted that his intermittent low back pain and stiffness was now moderate to severe and he had stiffness with position changes, standing, and prolonged sitting.  There was no urinary incontinence or any bowel issues.  There was a moderate, constant throbbing pain that went along the lower lumbar spine, and it radiated down the right buttocks to the right foot.  He had severe flare-ups once or twice a week for three to seven days; precipitating factors were damp weather and increased physical activity.  His range of motion was to 50 degrees, with pain beginning at 50 degrees, his extension was to 20 degrees with pain beginning at 20 degrees, his lateral flexion for the right side was to 30 degrees with pain beginning at 30 degrees, his lateral flexion for the left side was to 20 degrees with pain beginning at 20 degrees, and his bilateral rotation was to 20 degrees with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use.  It was noted that he had 50 to 70 percent loss of motion during flare-ups.  He denied any incapacitating episodes.  The Veteran reported loss of sensation for light touch, pain, and position on the entire bilateral lower extremities.  A recent EMG was noted to have been normal, and the Veteran's reports of neuropathy were said to be unrelated to his lumbar degenerative disc disease.  He was diagnosed with lumbar degenerative disc disease/ degenerative joint disease with spondylosis at L4/L5 and L5/S1 without radiculopathy.  The Veteran missed two weeks of work due to his back pain and he was unable to continue cooking because of his back pain and bilateral knee disability.  

The Veteran was afforded a VA examination in December 2010 and it was noted that he did not have any urinary incontinence, urgency, numbness, or parethesia.  He did not have any incapacitating episodes.  His range of motion for flexion was to 90 degrees, extension was to 12 degrees, bilateral lateral flexion was to 30 degrees, left lateral rotation was to 27 degrees, and right lateral rotation was to 28 degrees; there was no objective evidence of pain on active range of motion and there were no additional limitations after three repetitions of range of motion.  He did not have any spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  He had a slight decrease in the peroneal nerve bilaterally but no other nerves were affected; he had normal vibration, position sense, pain, prick, light touch, and dysesthesia.  It was noted that he had problems with lifting, carrying, and prolonged standing.  

At the Veteran's June 2011 VA examination he denied any bowel or bladder incontinence and denied any incapacitating episodes.  He stated that pain radiated to both feet on an intermittent basis with twisting or turning the wrong way.  He reported only right lower extremity weakness and numbness on the bottom of both feet.  He used a cane for his back and right knee; he could walk for 5 minutes and stand up to 10 minutes.  He felt better when laying down but denied any flares; his symptoms were constant.  He had to dress and bath slowly.  The Veteran last worked in 2009 as a taxi driver and missed one week in the last year of his employment; he had trouble with lifting people into the cab.  On examination his range of motion was for flexion was to 20 degrees, his extension was to 5 degrees, bilateral bending was to 20 degrees and then 10 degrees after repetition, and his bilateral rotation was to 0 degrees; he would not rotate to either side because he was afraid his back would snap.  He did not have ankylosis.  The Veteran's pain was at the end of his range of motion for both flexion and extension and there were no changes with repetition.  He was tender to palpation but there were no objective signs of spasm or deformity.   He was diagnosed with moderate degenerative lumbar spondylosis.   

The Veteran was afforded a VA Brain and Spinal Cord Examination in June 2011.   He reported right lower extremity weakness and numbness in his feet bilaterally on an intermittent basis.  In a September 2012 VA examination addendum opinion the VA examiner stated that the Veteran's MRI was indicative of moderate degenerative spondylosis with multilevel disk protrusion.  An April 2008 electro diagnostic evaluation showed peripheral neuropathy but there was no acute radiculopathy.  The VA examiner stated that the Veteran's sensory deficits are secondary to his peripheral neuropathy and that his diabetes mellitus was the cause of his peripheral neuropathy and the loss of ankle jerks.  

Prior to October 9, 2008

As noted above, prior to October 9, 2008, the Veteran is currently assigned a 10 percent disability rating; the Board finds that the Veteran's lumbar strain does not meet the criteria for a higher rating.  The Veteran does not meet the criteria based upon range of motion.  At the April 2006 VA examination his range of motion for flexion was to 90 degrees and his combined range of motion was 255 degrees.  This exceeds the 30 degrees to 60 degrees of flexion and the no more than 120 degrees of combined range of motion that merits a 20 percent rating.  In addition the Veteran's lumbar strain was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the Veteran had pain, he did not have any additional loss of range of motion due to this pain or due to incoordination, fatigability or weakness so as to merit a higher rating under DeLuca.  Thus, the Board finds that prior to October 9, 2008, an initial rating in excess of 10 percent is not warranted. 

The Board also finds that the Veteran does not warrant a higher disability rating based upon for intervertebral disc syndrome.  In order to warrant a 20 percent disability rating there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, but there is no evidence that he had any incapacitating episodes. 

In sum, prior to October 9, 2008, the Veteran's lumbar strain is not manifested by range of motion for the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Therefore, prior to October 9, 2008, the Veteran does not warrant a higher initial rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243.

From October 9, 2008, to June 7, 2011

As noted above, from October 9, 2008, to June 7, 2011, the Veteran is rated as 20 percent disabling.  After a careful review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for lumbar strain.  In order for the Veteran to be granted a higher rating under the General Rating Formula, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  However, the Veteran's range of motion for flexion was 50 degrees in October 2008 and 90 degrees in December 2010.  While the October 2008 VA examiner stated that during a flare-ups the Veteran's range of motion was diminished 50 to 70 percent there was no evidence of additional limitations of motion after repetitive use on examination.  In addition, it was stated at the December 2010 VA examination that that there was no additional limitations of motion after repetitive use or during flare-ups. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles, but do not show functional loss that that resulted in a higher limitation of motion.  In October 2008 it was stated that the Veteran had severe flare-ups and moderate to severe stiffness.  However, on examination in October 2008 and December 2010 there was no evidence of functional loss due to pain and there was no evidence of incoordination, weakness, or fatigability.  Moreover, there was no evidence of tenderness, guarding, or muscle spasm.  The effects of flare-ups have been considered, but it should be noted that the 50 to 70 percent loss of range of motion is an estimate, and that it continues to fall within the 30 to 60 degrees of limitation of flexion that merits a 20 percent rating.  Thus, the Board finds that the currently-assigned 20 percent rating contemplates any disability due to pain on limitation of motion.   

Moreover, since the Veteran had range of motion for flexion anywhere from 50 degrees to 90 degrees he, by definition, does not suffer from lumbar ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, the Board finds that there is no evidence in the Veteran's VA treatment records, private treatment records, and VA examinations that his lumbar strain meets the criteria for the next higher disability rating.  

The Board also finds that a higher rating is not warranted under the criteria for intervertebral disc syndrome as there has been no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period during the appeal period.  38 C.F.R. § 4.71a Diagnostic Code 5243.  The Veteran does not have a diagnosis of intervertebral disc syndrome, the evidence does not show, and he has not contended, that he has experienced any incapacitating episodes during the appeal period.  Moreover, none of his treatment records demonstrate incapacitating episodes requiring physician prescribed bed rest.  Finally, at the October 2008 and December 2010 VA examinations, he denied any incapacitating episodes during the past 12 months.  Accordingly, the Veteran does not warrant a higher rating under any Diagnostic Code for rating back disorders.  

In sum, the Board finds that from October 9, 2008, to June 7, 2011, a higher rating in excess of 20 percent is not warranted because there is no evidence that range of motion for forward flexion of the thoracolumbar spine is limited to 30 degrees or less, that the back disability involves favorable ankylosis of the entire thoracolumbar spine, or that the condition results in incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243.

Since June 7, 2011

As noted above, since June 7, 2011, the Veteran is rated as 40 percent disabling.  The Board finds that the Veteran does not warrant a higher rating in excess of 40 percent since June 7, 2011.  In order for the Veteran to warrant a higher rating there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine; however, the Veteran's range of motion for flexion was to 20 degrees at the June 2011 VA examination and it was specifically noted that the Veteran's spine was not ankylosed.  The Board also notes that at June 2011 VA examinations it was noted that there was no additional discomfort, pain, incoordination, and weakness that resulted in a higher limitation of motion that would warrant a rating under DeLuca.  Thus, the Board finds that the Veteran's service-connected low back strain does not warrant an increased rating in excess of 40 percent since March 17, 2009.  

The Board also finds that the Veteran does not warrant a higher rating under intervertebral disc syndrome since he does not have a diagnosis of intervertebral disc syndrome nor has he had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Thus, the Board finds that the Veteran does not warrant a higher rating for intervertebral disc syndrome. 

In sum, the Board finds that since June 7, 2011, the Veteran does not warrant a higher rating in excess of 40 percent since his range of motion is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243.


Other Considerations

In addition, the Board has considered that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  After a careful review of the medical evidence, the Board finds that the preponderance of the evidence is against a separate rating for neurology or bladder symptoms associated with the lumbar spine strain.  In October 2008, December 2010, and June 2011 the Veteran denied any bowel incontinence, or bladder incontinence. Therefore, the Board finds that there is no medical evidence that the Veteran has any bladder dysfunction that is secondary to his lumbar strain.  Accordingly, a separate rating for bladder impairment is not warranted.    

The Board notes that throughout the pendency of the appeal, the Veteran has reported neuropathy and radiating pain to the bilateral lower extremities.   However, it was determined in the September 2012 VA examination addendum opinion that the Veteran's neuropathy was related to his diabetes mellitus and not to his lumbar strain; as discussed above, the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities secondary to his diabetes mellitus.  This is consistent with the evidence previously of record.  For example, the Veteran reported radiating pain into his lower extremities on several occasions as early as 2006, but every objective neurological test that might relate it to his back disability was negative.  Thus, the Board finds that there are no neurologic abnormalities related to his service-connected lumbar strain. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  His symptoms include loss of motion and pain, all of which are contemplated by the rating criteria.  The Board has found that the Veteran's 10 percent rating, 20 percent rating, and 40 percent rating contemplate his functional limitations caused by his lumbar strain, to include limitation of motion with pain.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board recognizes that a claim for an increased rating may encompass a claim for TDIU if raised by the record.  This will be addressed further in the remand section.  


ORDER

Prior to October 9, 2008, an initial rating in excess of 10 percent for lumbosacral strain is denied.  

From October 9, 2008 to June 7, 2011, a rating in excess of 20 percent for lumbosacral strain is denied. 

Since June 7, 2011, a rating in excess of 40 percent for lumbosacral strain is denied.  


REMAND

In an October 2012 rating decision, mailed in November 2012, the RO granted the Veteran service connection for peripheral neuropathy of the left lower extremity and of the right lower extremity secondary to his service-connected diabetes mellitus and assigned noncompensable ratings effective April 15, 2008.  However, in the October 2013 brief the Veteran's representative filed a Notice of Disagreement (NOD) on the initial rating assigned and the effective date assigned.  The Veteran has not been furnished a Statement of the Case (SOC) that addresses the issues of entitlement to an initial compensable rating for the service-connected peripheral neuropathy of the bilateral lower extremities and an earlier effective date for these same disabilities.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As previously noted, a claim for an increased rating can encompass a claim for TDIU if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran claims to have quit jobs due to his back disability.  Furthermore, the Veteran's representative has raised the matter of TDIU in his presentation.  Therefore, a claim for TDIU has been raised by the record.  However, a claim for TDIU does not appear to have been considered by the RO.  Therefore, the Board will remand this issue for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall furnish the Veteran a Statement of the Case that addresses the issues of entitlement to an initial compensable rating for the service-connected peripheral neuropathy of the right lower extremity; entitlement to an initial compensable rating for the service-connected peripheral neuropathy of the left lower extremity; entitlement to an effective date prior to April 15, 2008 for service connection for peripheral neuropathy of the right lower extremity; and entitlement to an effective date prior to April 15, 2008 for service connection for peripheral neuropathy of the left lower extremity.  The RO shall return these issues to the Board only if the Veteran files a timely substantive appeal.

2.  Undertaking all necessary development for the Veteran's claim for TDIU.  This should include providing him with the required notification letters.  Furthermore, schedule any examinations needed to obtain opinions as to whether or not the Veteran's service connected disabilities combine to render him unemployable.  This should be accomplished even if the ratings for the Veteran's disabilities fail to meet the scheduler criteria.  

3.  After the development requested above has been completed to the extent possible, adjudicate the claim for TDIU.  If the ratings for the Veteran's disabilities fail to meet the scheduler criteria, consider whether or not action on an extraschedular basis is required.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


